Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 01/29/2021 is a CON of 16/743,403 filed on 01/15/2020 (PAT 10950104), in which claims 1-8 are pending and are being examined. 

 Priority

Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). Claimed foreign priority to JAPAN 2019-005279 filed on 01/16/2019 and JAPAN 2019-164739 filed on 09/10/2019. The certified copy of priority has been filed on 02/12/2021.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 04/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 8 and similar dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Conflicting Patent PAT US 10,950,104 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Conflicting Patent and is covered by the Patent since the Patent and the application are claiming common subject matter, below is a list of 
Conflicting Patent No. US 10,950,104 B2
Instant Application:-17/162,756
1. A monitoring camera including an artificial intelligence, comprising: a capturing unit; a transceiver that is configured to receive a plurality of different learning models from a terminal, each learning model of the plurality of different learning models respectively corresponding to a different detection target type, wherein the terminal is configured to accept a user-designated learning model from the plurality of different learning models; and a processor that is configured to implement the artificial intelligence based on the designated learning model and detect a detection target from a captured image by the capturing unit based on the artificial intelligence.
1. A monitoring camera, comprising: a capturing unit; a memory configured to store a plurality of learning models relating to a detection target; and a processor configured to implement an artificial intelligence based on a learning model selected among the plurality of learning models and to detect the detection target from a captured image by the capturing unit based on the artificial intelligence.


As demonstrated, the claim of US patent US 10,950,104 B2 anticipate the features of the claim of instant application 17/162,756.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.

			
Examiner’s Note

Claims 1-6 refer to "A monitoring camera”, Claim 7 refers to "A monitoring camera system”, and, Claim 8 refers to "A detection method”. Claims 7-8 are similarly rejected in light of rejection of claims 1-6, any obvious combination of the rejection of claims 1-6, or the differences are obvious to the ordinary skill in the art.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 10,212,778 B1), hereinafter Fu, in view of Tilsley (US 6,970,576 B1).
	
	Regarding claim 1, Fu discloses a monitoring camera, comprising (Abstract): a capturing unit (Fig. 4, element 150); a memory configured to store a plurality of learning models relating to a detection target (Column 12, line 10-21); and a processor configured to implement an artificial intelligence based on a learning model selected among the plurality of learning models and to detect the detection target from a captured image by the capturing unit based on the artificial intelligence (Column 8, line 56-68).
	Fu discloses all the elements of claim 1 but Fu does not appear to explicitly disclose in the cited section detect the detection target from a captured image.
	However, Tilsey from the same or similar endeavor teaches detect the detection target from a captured image (Column 2, line 23-31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fu to incorporate the teachings of Tilsley to provide an intelligent assessment for surveillance and monitoring system (Tilsley, Column 1, line 65-67). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
 
	Regarding claim 2, Fu in view of Tilsley discloses the monitoring camera according to claim 1, wherein the processor, in response to a designation from a terminal device, selects the learning model among the plurality of learning models from the memory, and implements the artificial intelligence based on the selected learning model (Fu, Fig. 5, Tilsley, Column 3, line 58-68, Column 4, line 1-13).  

	Regarding claim 3, Fu in view of Tilsley discloses the monitoring camera according to claim 1, wherein the processor implements the artificial intelligence based on a learning model set at the time of previous startup among the plurality of learning models stored in the memory (Fu, Fig. 5, Tilsley, Column 3, line 58-68, Column 4, line 1-13, it is obvious to the ordinary skill in the art).  

	Regarding claim 4, Fu in view of Tilsley discloses the monitoring camera according to claim 1, wherein the processor implements the artificial intelligence based on a learning model initially set among the plurality of learning models stored in the memory (Fu, Fig. 5, Column 20, line 13-20, initial setting, Tilsley, Column 3, line 58-68, Column 4, line 1-13, it is obvious to the ordinary skill in the art).  

	Regarding claim 5, Fu in view of Tilsley discloses the monitoring camera according to claim 1, further comprising: {P62335 04659235.DOCX}43 an interface configured to receive the learning model from an external storage medium storing the learning model (Fu, Fig. 5, Column 4, line 12-19, Column 20, line 13-20, initial setting, Tilsley, Column 3, line 58-68, Column 4, line 1-13, it is obvious to the ordinary skill in the art).  

	Regarding claim 6, Fu in view of Tilsley discloses the monitoring camera according to claim 5, wherein the external storage medium is a USB memory (Fu, Fig. 5, Column 4, line 12-19, Column 20, line 13-20, initial setting, Tilsley, Column 3, line 58-68, Column 4, line 1-13, it is obvious to the ordinary skill in the art).

Regarding claim 7-8, See Examiner’s Note.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487